OPINION OF THE COURT
Memorandum.
The order of the Appellate Term should be affirmed.
The misdemeanor complaint was jurisdictionally valid because it described facts of an evidentiary nature establishing reasonable cause to believe that defendant engaged in unlicensed general vending in violation of section 20-453 of the Administrative Code of the City of New York. The arresting police officer observed defendant at a specified time and public location standing behind a suitcase with more than 10 handbags, which he offered for sale to various individuals, and defendant failed to produce a vendor’s license at the officer’s request. Those allegations were sufficient for pleading purposes since they provided adequate notice to enable defendant to prepare a defense and invoke his protection against double jeopardy (see e.g. People v Dreyden, 15 NY3d 100, 103 [2010]; People v Allen, 92 NY2d 378, 385 [1998]).
*1144Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rtvera and Abdus-Salaam concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.